DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	The claims are objected because of the following reasons: 
	Re claim 4, line 1: delete “comprise” and insert --comprises--.
	Re claims 6 & 20, line 1: insert --the plurality of substantially parallel-- OR --another-- in front of “interconnect lines”. 
	Re claim 7, line 1: delete “claim 1” and insert --claim 3--, because VCT is prior claimed in claim 3.
	Re claim 8, line 10: delete “a second”, insert --the second device--.
	Re claim 15, line 1: delete “claim 15” and insert --claim 17--, because VCT is prior claimed in claim 17.
	Re claim 18, line 3: delete “power tracks” and insert --second power track-- (see claim 14). 
	Re claim 23, page 41, 
		-line 1: in front of “cell boundary”, delete “the”, and insert --a--,
-lines 8-9: in front of “cell boundary”, delete “a” and insert --the--.
	Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 4-6, 15, 16 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (US 2018/0090440). 
	Re claims 1 & 15, Schultz teaches, Fig. 4, [0033-0034], an integrated circuit structure & a method of fabricating a layer out of an integrated circuit structure, comprising: 
-a cell on a metal level (302), the cell defined by a cell boundary (defined by height of 308 and top & bottom 310/or 310A-B); 
-a plurality of substantially parallel interconnect lines (310) inside the cell boundary; and 
-a first power track (310A, Vdd) and a second power track (310B, Vss) both dedicated to power and located completely inside the cell boundary without any power tracks along the cell boundary on the metal level (302). 

    PNG
    media_image1.png
    494
    770
    media_image1.png
    Greyscale

Re claims 2 & 16, Schultz teaches the cell further include block-level routing interconnects (consider topmost and bottommost tracks 310) along opposite sides of the cell boundary on the metal layer (302). 
Re claims 4 & 19, Schultz teaches the first power track comprises a Vss power track and the second power track comprises a Vcc (e.g. Vdd) power track [0033]. 
Re claims 5 & 20, Schultz teaches the Vss power track is located adjacent to one of a top cell boundary (TCB) and a bottom cell boundary (BCB) (310B as Vss), and the Vcc power track (310A) is located adjacent to an opposite one of the cell boundaries (Fig. 4, [0033]). 
Re claims 6 & 21, Shultz teaches interconnect lines (310) are located between the Vss power track and the Vcc power track (Fig. 4).  
3.	Claim(s) 1-6, 8-12, 14-18 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahu (US 9,502,351).  
	Re claims 1, 3, 8, 15 & 17, Sahu teaches, Fig. 3, cols. 5-6, an integrated circuit structure & a method of fabricating a layer out of an integrated circuit structure, comprising: 

-a plurality of substantially parallel interconnect lines (vertical and horizontal tracks) inside the cell boundary; and 
-a first power track (302) and a second power track (306) both dedicated to power and located completely inside the cell boundary (305) without any power tracks along the cell boundary on the metal level;
-a first device (322) and a second device (326) inside the cell boundary on a device level below the metal level; 
-a first power trench contact (TCN) (398) coupled to the first device inside the cell boundary on the device level; 
-a second power TCN (399) coupled on a second inside the cell boundary on the device level; 
-a first power via contact (VCT) (362, 372) coupled between the first power TCN (398) and the first power track (302), wherein the first power VCT is located inside the cell boundary and on a via level between the metal level and the device level; and 
-a second power via contact (VCT) (364, 374) coupled between the second power TCN (399) and the second power track (306), wherein the second power VCT is located inside the cell boundary and on a via level between the metal level and the device level.

    PNG
    media_image2.png
    788
    522
    media_image2.png
    Greyscale

Re claims 2, 9 & 16, Sahu teaches block-level routing (consider topmost and bottommost VDD, VSS) interconnects along opposite sides of the cell boundary on the metal level. 
Re claims 4, 10 & 19, Sahu teaches the first power track comprise a Vss power track and the second power track comprise a Vcc (e.g. VDD) power track (Fig. 3). 
Re claims 5, 11 & 20, Sahu teaches the Vss power track (306) is located adjacent to one of a top cell boundary (TCB) and a bottom cell boundary (BCB) (350), and the Vcc 
Re claims 6, 12 & 21, Sahu teaches interconnect lines (vertical and horizontal tracks or inside VDD & 4SS) are located between the Vss power track and the Vcc power track (Fig. 3). 
Re claims 14 & 18, Sahu teaches a gate (of transistor), ad a signal trench contact (TCN) (e.g. source/drain contact) on the device level, extending across the first device (322) and the second device (326) in direction generally orthogonal (perpendicular) to direction of the first power track (302) and the second power track (306) (Fig. 3).  
4.	Claim(s) 1, 4, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2020/0279069).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claims 1, 4, 15 & 19, Kumar teaches, Fig. 1A, [0017, 0019, 0021], an integrated circuit structure & a method of fabricating a layer out of an integrated circuit structure, comprising: 

-a plurality of substantially parallel interconnect lines (104) inside the cell boundary; and 
-a first power track (106B) and a second power track (106A) both dedicated to power and located completely inside the cell boundary without any power tracks along the cell boundary on the metal level, 
Wherein the first power track (106B) comprise a Vss power track and the second power track (106A) comprises a Vcc power track. 

    PNG
    media_image3.png
    341
    270
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7, 13 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu.
The teachings of Sahu have been discussed above. 
Re claims 7, 13 & 22, Sahu does not explicitly teach the first power VCT lands directly over the first device, and the second power VCT lands directly over the second device. 
Satu does teach the first power VCT (362) lands over the first device, and the second power VCT (634) lands over the second device (Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sahu to obtain power VCTs directly over devices, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 23, Sahu teaches, Fig. 3, cols. 5-6, a method of fabricating a layout for an integrated circuit structure, the method comprising:
-forming a first device (322) and a second device (326) inside the cell boundary (350) on a device level; 
-forming a first power trench contact (TCN) (398) on the first device inside the cell boundary; 

-forming a first power via contact (VCT) (362) on the first power TCN directly over the first device (622) inside the cell boundary and; 
-forming a second power via contact (VCT) (364) on the second power TCN (399) directly over the second device (326) inside the cell boundary; and 
-forming a cell (350) on a metal level above the device level, wherein the cell is defined by a cell boundary and comprises a plurality of substantially parallel interconnect lines (tracks and VDD, VSS) inside the cell boundary, and a first power track (VDD) and a second power track (VSS) both dedicated to power and located completely inside the cell boundary on the metal level. 
Sahu does not explicitly teach the power via contacts (VCT) directly over the devices. 
Satu does teach the first power VCT (362) over the first device (322), and the second power VCT (634) over the second device (326) (Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sahu to obtain power VCTs directly over devices, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 24, Sahu teaches block-level routing (consider topmost and bottommost VDD, VSS) interconnects along opposite sides of the cell boundary on the metal level. 
Re claim 25, Sahu teaches forming the first power track as Vss power track and forming the second power track as a Vcc power track (e.g.VDD) (Fig. 3). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/25/22